            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

LORENZO ROBERTSON                                           PLAINTIFF
ADC #132212

v.                     No. 5:18-cv-123-DPM-BD

OZELL PACE, Corporal, Varner Unit, ADC;
ERNEST HESTER, III, Lieutenant, Varner
Unit, ADC; A VIV A SMITH, Sergeant,
Varner Unit, ADC; and JONATHAN
MARTIN, Captain, Varner Unit, ADC                       DEFENDANTS

                                ORDER
      In objecting to the recommendation, the Defendants introduced
new affidavits and evidence.    Ng 49-1-49-3.   The Magistrate Judge is
best situated to consider this new material first.   The Court therefore
declines the recommendation, Ng 46, without prejudice and returns this
case to the Magistrate Judge for further proceedings.   After Robertson
has had an opportunity to respond to the new papers, the Court would
benefit from an updated recommendation.
     So Ordered.


                                  D. P. Marshall fr_
                                  United States District Judge
